Exhibit 10.2
 
SHARE CANCELLATION AGREEMENT AND RELEASE


THIS AGREEMENT is hereby made effective this 10th day of October 2011, by and
between RED ROCK PICTURES HOLDING, INC., a Nevada corporation, having its
address at 3355 W. Alabama, Suite 1150, Houston, Texas 77098, (the "Company"),
Reno Rolle and Lynn Rolle.


RECITALS


 
WHEREAS, pursuant to that certain Share Exchange Agreement dated the date hereof
the Company intends to acquire up to 100% of the issued and outstanding shares
of Office Supply Line, Inc., a Nevada corporation (“OSL”), from the OSL
shareholders in exchange for the issuance of certain shares of the Company (the
“Exchange”);


WHEREAS, Reno Rolle is the holder and owner of 87,357 shares of the Company’s
common stock (the “Reno Rolle Shares”);


WHEREAS, Reno Rolle and Lynn Rolle together are the holders and owners of 56,452
shares of the Company’s common stock (the “Combined Shares”, together with the
Reno Rolle Shares, the“Shares”);


WHEREAS, the parties agree to the cancellation of 143,809  Shares represented by
the executed Agreement in exchange for a spin-off of certain assets of the
Company as contemplated in the Asset Assignment Agreement between the Company,
Revolution Oils, LLC,  dated October 10, 2011 (the “Asset Assignment
Agreement”); and


WHEREAS, both the Company, Reno Rolle and Lynn Rolle deem it to be in their
respective best interests to immediately cancel the Shares.


NOW THEREFORE, in consideration of the mutual covenants contained herein (the
sufficiency whereof is hereby acknowledged by the parties hereto), the parties
hereby agree to and with each other as follows:


AGREEMENT


1. CONSIDERATION. In consideration for cancellation of the 143,809 Shares of the
Company, the Company shall spin-off of certain assets of the Company as
contemplated in the Asset Assignment Agreement, a copy attached hereto as
Exhibit A.


2. CANCELLATION OF THE SHARES. The Shares shall be cancelled effective on the
date of this Agreement.


3. RELEASE.  Reno Rolle and Lynn Rolle together with their heirs, executors,
administrators, and assigns hereby fully, forever, irrevocably and
unconditionally releases, remises and discharges the Company and its
subsidiaries and affiliates and each of their current or former officers,
directors, stockholders, attorneys, agents, or employees (collectively, the
"Company Released Parties") from any and all claims, charges, complaints,
demands, actions, causes of action, suits, rights, debts, sums of money, costs,
accounts, reckonings, covenants, contracts, agreements, promises, doings,
omissions, damages, executions, obligations, liabilities and expenses (including
attorneys' fees and costs), of every kind and nature, known or unknown, which he
ever had or now has against the Company or Company Released Parties including,
but not limited to, all claims arising out of (i) the original grant and this
cancellation of the Shares and (ii) the Employment Agreement, dated June 1,
2008, between Reno Rolle and the Company (the “Employment Agreement”), including
any claim for any past salary or equity in the Company owed, or (iii) Reno
Rolle’s employment with or separation from the Company, all wrongful discharge
claims, all common law claims including, but not limited to, actions in tort,
defamation, breach of contract and any claims under any other federal, state or
local statutes or ordinances not expressly referenced above.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Termination of Employment Agreement.  The Employment Agreement is herby
terminated.


5. Secured Promissory Note.  For any avoidance of doubt, Reno Rolle hereby
acknowledges that the Exchange satisfies the conditions of Section 6.7 of the
Secured Promissory Note, dated April 20, 2011, in favour of Crisnic (the
“Secured Promissory Note”) and Reno Rollo has no right or claim to common stock
of the Company under Section 6.7 of the Secured Promissory Note upon the closing
of the Exchange.


6. Representations and Warranties of Reno Rolle and Lynn Rolle.  As an
inducement to OSL entering into the Exchange, and to obtain the reliance of OSL
and the OSL shareholders,  Reno Rolle and Lynn Rolle each represents and
warrants, as follows:


(a)  Litigation and Proceedings.  Reno Rolle or Lynn Rolle has not commenced, or
intends to commence, any actions, suits, proceedings against the Company or any
of its former or current officers and directors or affecting the Company or its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any kind.
 
(b)  Related Party Transactions with the Company.  Except as disclosed on
Schedule 4(b) hereto, no related party to Reno Rolle or Lynn Rolle is owed any
money by Red Rock or is otherwise a creditor of Red Rock.
 
(c)  Shares Owned.  Reno Rolle and Lynn Rolle hereby represent and warrant that,
other than the Shares, they do not own or have the claim on any other shares of
common stock or preferred stock of Red Rock; and upon execution of this
Agreement that each will no longer hold any equity interest in Red Rock.


7.  MUTUAL REPRESENTATIONS. As may be required, the parties will execute and
deliver all such further documents, do or cause to be done all such further acts
and things, and give all such further assurances as in the opinion of the
Company or its counsel are necessary or advisable to give full effect to the
provisions and intent of this Agreement.


8.  GOVERNING LAW. This Agreement will be governed by and construed in
accordance with the laws of the State of New York.


9.  COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which will be deemed to be an original and all of which will together
constitute one and the same instrument.


10.  ELECTRONIC DELIVERY. Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have placed their signatures hereon on the
day and year first above written.




COMPANY




RED ROCK PICTURES HOLDING, INC.




By: ________________________
Name:  Anthony Gentile,
Title:    President, Chief Financial Officer and Secretary






RENO ROLLE




By: ________________________






LYNN ROLLE




By: ________________________






OFFICE SUPPLY LINE, INC.




By: ________________________
Name:
Title:


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


COPY OF ASSET ASSIGNMENT AGREEMENT


 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 4(b)
Related Party Transactions with the Company


Anti-aging Executive Producer Agreement - which agreement is being assigned to
Revolution Oils, LLC pursuant to the Asset Assignment Agreement



 
 
 
 